DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received August 15, 2021.  Claims 1-4, 6-9, 11, and 14 were amended.  No new claims were added by this amendment.  Claims 12, 13, and 16-19 were cancelled by this amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7, and therefore dependent Claims 5, 6, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4 and 7 recite the limitation "the body".  There is insufficient antecedent basis for this limitation in the claims since a body has not been previously claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al. US 2008/0047092 (hereafter Schnittman et al.) embodiment in Figure 7D in view of embodiment in Figure 7G in further view of Hitoshi CN 101036568 A (hereafter Hitoshi).

Regarding Amended Claim 1, Schnittman et al. teaches:
1. (Currently Amended) A robot cleaner (robot 11) comprising:
a main body (chassis 31, also labeled in attached Figure 3 below);
at least one motor (drive assembly 210 with right and left wheel motors); 
 	
driving wheels (driven wheels 45) configured to be driven by the at least one motor to enable the robot cleaner to autonomously travel on a floor about a region to be cleaned (Paragraph [0045]);

a dust box (bin 50, also labeled in Figures 1-3 below) detachably mounted to the body (Figure 7D), including a neck (labeled in attached Figure 2 below) having an end that forms an inlet (labeled in attached Figure 2 below) and a storage body (labeled in attached Figure 2 below) that is wider than the neck (shown in attached Figures 1-3 below) so that dust from the floor passes through the inlet and then through the neck to be stored in the storage body (shown in attached Figures 1-3 below), wherein the end of the neck longitudinally extends from a first side (labeled in attached Figure 2 below) of the neck to a second side (labeled in attached Figure 2 below), opposite to the first side (shown in attached Figure 2 below), of the neck in a direction that, when the robot cleaner travels on the floor, is parallel to the floor (shown in attached Figures 1 and 7G below) 

a light emitting sensor (emitters 756, also labeled in attached Figures 1-3 below) mounted on the main body outside the dust box (shown in attached Figure 3 below, see discussion below) and disposed adjacent to the first side of the neck (shown in attached Figures 2 and 3 below), so that the emitted light passes into the neck (shown in attached Figures 2 and 3 below) through the first side of the neck, then linearly travels inside the neck from the first side of the neck to the second side of the neck (shown in attached Figures 2 and 3 below), and then passes out of the neck through the second side of the neck (shown in attached Figure 3 below), and 
a light receiving sensor (detectors 760, also labeled in attached Figures 1-3 below) mounted on the main body outside the dust box (shown in attached Figure 3 below, see discussion below) and disposed on adjacent to the second of the neck (shown in attached Figures 2 and 3 below), sensor after the light passes out of the neck (shown in attached Figures 2 and 3 below) 


Schnittman et al. discloses a robot cleaner 11 that in embodiment Figure 7D uses a plurality of emitters 788 and detectors 760 to determine the dust in the intake flow path and the amount of dust collected.  Schnittman et al. an embodiment in Figure 7G that shows the plurality of emitters 755 and detectors 760 oriented horizontally on the sides of the bin 50.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the location of the emitters and detectors on the Figure 7D embodiment to be positioned as shown in the Figure 7G embodiment with the motivation to reduce the risk of dust build-up covering the emitters as dust collects on the bottom surface of the bin 50.  For clarity, the Examiner has created Figure 1 that shows the combined device with the obvious modifications.  Note that the emitters and detectors are positioned approximately the same distance in from edge of the inlet. 
Schnittman et al. does not provide a top view of the Figure 7D embodiment.  Therefore, for labeling of the claimed features, the Examiner has created Figure 2 that shows a top view of the Figure 1 combined device as best interpreted by the Examiner.
In Figure 6C, Schnittman et al. discloses sensors mounted to the chassis 31 separate from the bin 700D adjacent the bin inlet 782a.  Therefore Schnittman et al. teaches the concept of relocating the sensors outside of bin 50.  However, 
The reference Hitoshi discloses a vacuum cleaner that in Figure 7 uses a light emitting diode D1 and a sensor D2 mounted to electric dust collector 10 that are arranged horizontally to project light into and through a transparent dust collecting part container 410 to measure the light leaving the dust collecting part container to determine the amount of dust accumulated in the dust collecting chamber portion 73 based on the sensor measurements.  
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Schnittman et al. combined device depicted in the Examiner’s provided Figures 1 and 2 to form the dust box from a transparent material and relocate the light emitting sensor and light receiving sensor outside the dust box as taught by Hitoshi with the motivation to eliminate the need to place the sensing devices inside a contaminated environment and eliminate the need for an electrical connection to the sensors located within the dust box.  For clarity, the Examiner has created Figure 3 that shows a top view of the modifications to the Figure 1 and 2 combined device that show the relocation of the light emitting sensor and light receiving sensor into the main body.  


    PNG
    media_image1.png
    1979
    536
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    1979
    536
    media_image1.png
    Greyscale

Regarding Amended Claim 2, Schnittman et al. teaches:
2. (Currently Amended) The robot cleaner according to claim 1, wherein the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) travels in a straight line from the light emitting sensor to the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above)(shown in attached Figures 2 and 3 above).  

Regarding Amended Claim 3, Schnittman et al. teaches:
3. (Currently Amended) The robot cleaner according to claim 1, wherein the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) 

Regarding Amended Claim 4, Schnittman et al. teaches:
4. (Currently Amended) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) is mountable to the body (chassis 31, also labeled in attached Figure 3 above) in a first direction (labeled in attached Figures 2 and 3 above) different from a second direction (labeled in attached Figures 2 and 3 above) in which the light is emitted from the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above).  

Regarding Claim 5, Schnittman et al. teaches:
5. (Previously Presented) The robot cleaner according to claim 4, wherein the first direction (labeled in attached Figures 2 and 3 above) is substantially perpendicular to the second direction (labeled and shown in attached Figures 2 and 3 above).  

Regarding Amended Claim 6, Schnittman et al. teaches:
6. (Currently Amended) The robot cleaner according to claim 4, wherein the second direction direction (labeled and shown in attached Figures 2 and 3 above) is substantially parallel to the direction in which the neck longitudinally extends (shown in attached Figures 2 and 3 above) 

Regarding Amended Claim 7, Schnittman et al. teaches:
7. (Currently Amended) The robot cleaner according to claim 6, wherein when the dust box (bin 50, also labeled in Figures 1-3 above) is mounted to the body (chassis 31, also labeled in attached Figure 3 above), the neck sensor (emitters 756, also labeled in attached Figures 1-3 above) and the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above)(shown in attached Figure 3 above).   

Regarding Amended Claim 8, Schnittman et al. teaches:
8. (Currently Amended) The robot cleaner according to claim 7, wherein the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) received by the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) travels a distance greater than a width of the inlet (labeled in attached Figure 2 above) in the direction that the neck (labeled in attached Figure 2 above) longitudinally extends (distance between sensors shown in attached Figure 3 above is greater than the width of the neck shown in Figure 3).  

Regarding Amended Claim 9, Schnittman et al. teaches:
9. (Currently Amended) The robot cleaner according to claim 1, wherein, during operation of the robot cleaner (robot 11) with the robot cleaner on the floor, sensor (emitters 756, also labeled in attached Figures 1-3 above) travels horizontally across a dust collecting path of the dust passing through the neck (labeled in attached Figure 2 above)(horizontal orientation shown in Figures 1-3, and 7G).  

Regarding Claim 10, Schnittman et al. teaches:
10. (Previously Presented) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) comprises a top surface (labeled in attached Figure 1 above) and a bottom surface (bottom surface 51, also labeled in attached Figure 1 above), and wherein at least one of the top surface and the bottom surface is provided in a flat shape (shown in attached Figure 1 above).  

Regarding Amended Claim 11, Schnittman et al. teaches:
11. (Currently Amended) The robot cleaner according to claim 1, further comprising: a display (indicator 1130) provided at-on the main body (chassis 31, also labeled in attached Figure 3 below)(shown in Figures 11A-11D, see discussion below), and configured to display dust sensing information indicating when dust in the dust box is 

In re Japikse, 86 USPQ 70.

Regarding Amended Claim 14, Schnittman et al. teaches:
14. (Currently Amended) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) comprises: 
a transmitted-light passing portion (portion of light path shown in attached Figure 3 above) arranged at a position corresponding to the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and configured to allow the light emitted by the light emitting sensor to enter the dust box (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1), and 
a received-light passing portion (portion of light path shown in attached Figure 3 above) arranged at a position corresponding to the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) and configured to allow the light to pass out of the dust box (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1).  

Regarding Claim 15, Schnittman et al. teaches:
15. (Previously Presented) The robot cleaner according to claim 14, wherein the transmitted-light passing portion (portion of light path shown in attached Figure 3 above) and the received-light passing portion (portion of light path shown in attached Figure 3 above) are made of a transparent material (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1).  

Response to Arguments
Rejection Under 35 U.S.C. 112(a)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(a).

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).

Applicant’s arguments regarding with amendments, filed August 15, 2021, with respect to the combination of Schnittman et al. US 2008/0047092 in view of Hitoshi CN 101036568 A have been fully considered and are not persuasive.  However, as necessitated by amendment, new 35 U.S.C. § 103 rejections have been modified to reflect the latest claims.  In making the rejections, different combinations of embodiments have been made that make the Applicant’s arguments moot.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723